The record discloses that the petitioning stockholder is engaged in business in competition with the corporation whose account books he seeks to examine. Under such circumstances it would seem proper to limit the examination so as to prevent any improper disclosure of business secrets, if a general examination of the books might reveal same. This may best be determined by referring the matter to an official referee to hear and report to the court at Special Term as to whether such limitation is necessary, and, if he finds that it is, to suggest the most appropriate method to safeguard the corporation’s interests. Order unanimously modified accordingly, without costs, the decision of the motion to be held in abeyance until the coming in of the referee’s report. Settle order on notice. Present — Martin, P. J., Glennon, Dore, Callahan and Van Voorhis, JJ.